PER CURIAM.
Now this day come the parties by their counsel and this cause now comes on to be beard on the printed record and briefs of counsel and on oral arguments by Mr. Lyman T. Powell, counsel for appellee, coun-i l for appellant not present and submitting on briefs.
On consideration whereof, it is now here ordered, adjudged, and decreed by this court that the decree of the District Court of Ihe United States for the Western District of Wisconsin in this cause be, and the same is hereby, affirmed.